Letton, J.,
dissenting.
At the time the plaintiff was employed, 'defendant stated to him specifically that the engine was in good running order, all he had to do was to put oil cups on and get some *542gasoline, and told him to start the engine that afternoon. He relied upon this statement, and attempted to start the engine without going over it and examining all its parts. Nickel only assumed the risk which would arise from the operation of a gasoline engine which was in good running order. If he had been told to overhaul the engine and examine it before starting it, or had been told that the timer was out of place, and had then proceeded to operate it without adjustment, he would have assumed the risk.
The testimony as to the assurance to plaintiff by the defendant that the engine was in good running order is undisputed. By making this unqualified statement, we think the employer, and not the workman, who had no knowledge of the fact, took the risk that the engine had not been tampered with during the length of time it had been standing in the public street. The servant relied upon this assurance, and therefore refrained from making an examination. Having thus rested upon his employer’s statement, which under these circumstances he had a right to do, he was entitled to recover if he was injured through a hidden defect. Hedin v. Northwestern Knitting Co., 149 N. W. (Minn.) 541, and cases cited.
Reese, C. J., and Rose, J., concur in this dissent.